Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 1 of 9

YQ

 

 

 

 

 

 

 

 

 

 

_ PLUS lnnee aha ie
Biaot Ea uawed 5
Seer Ebthinge r
A. V vaunoe! Cowtess Oy
 waanir Pababs
BE- op Up. Dla Cae. Now [nes 4

 

S? ~~ ep. Viva.

 

 

 

 

 

 

ons. Lacste naa ck lebme treu

 

“_—
~

 

LW. pw, who VA, FpSteca AkeS AprL Ly lozaf fale

 

Bool 4 Pp = Qos _

 

 

 

~ {\ APP QYy CAKY. yvavlasheol “7 NE |

 

 

 

Luypwere nid aloak: OY’ fe Bary :

Lae Mo - u| ah) \te Psyc Lohf is pe dlof gt “Cae ha
Wh ans harce to Crue aid ~
Ch AS Fas (Ma.tSctanpe “Ok eraotthe rol tLe Bol

 

 

(fe wtes ante &S J Ay xo» Abtov pera ltr_2La a

 

Ary obareal Lo) 30D Rader Loo! _ VaeAns ceCwaaked —

 

oe u2ztAus  Metnaue- Carr f-be wrod ft nyheel AY.

 

| PD fac Cove arc FEL © SAD Mid 2B

 

Gar lt (aQor. “GO ty) pn £¢., fy Fah t- [we

 

 

Tenscl OL SUbpoenas _(pStew — 4 nome ob-comspredar
V Enders into a_nin pws nd “aithss plea ty Shute ot. tr :

 

 

 

_2UD\- 2007 procuns. Wat be pros. TT La ek,
Da. Pool _ pros £. AK CML, Comin. ro FZ
Ll 200) + 2a

 

eaten Lode pots SEY Lotte oud ite, Len Stu Coy Bbc S ayia

 

“ry ein bout Ory Leo wahics — nue Ton, Shroeel Conn

 

 

 

tt Spe’ — “Ae wt Balund eo Mann Via Da.

 

< Proc, Priby. __N

 

inital ces Cita pos.

—t
+

 

 

 
Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 2 of 9

@

 

 

 

= Toa ohn placke & proce

ule aps + fy feck Civ] comedaes— Epitera Wus\— _

 

 

Dan ort. una De ow /SOk Att pAtle (A

 

Pr

 

 

| Ua

prbtocd ed abhya Heh putizea— _ _

 

 

 

 

 

 

 

 

   

 

     

Onhic laine Mae wel plaber c= thet WOxiyall

 

 

(nanol_vecember

 

 

 

= [Eurlonce, 3 dnnG Unzdvto. bot, = hor Coke Mary

 

 

(@) trond) —

 

 

 

 
Case 1:20-cr-00330-AJN- Document 204-5 Filed 04/16/21 Page 3 of 9

e

 

 

Vivaavin olwte

 

 

Ob

 

Jb ar Sumaur 200 Page, lle

 

to fwa_!

 

 

- blunt ee a oy Movurel tasters < brow) bs

 

SUMCL Men
- 1 Ciw fae, at recaads Grr. hor an hut Dlourz

 

= Sis ques 2 priate ileend litte Ge. Tames ~Usu]

 

- Lo wo we of sk Pars

 

= Uneganie swathed obbdavrt-<Aanotre bo qilime——

 

~ 2006 -ACD2Z ULS (veia pee Slape ~eve. Cathe. fe

ous ,

 

 

 

- Praised Qole cA ree thon _

 
   
  
  
    
      

Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 4 of 9

@

=O Abt by Gate. a he Al

 

 
 
 
 

 

 

 

I= Ofens, 4 land 10 Qe wechone qo.
— + fhe taore_l [wed o- betocke |
oo Hited unt. bw o&M 47) DPOIS” - Aste c _ fife en

 

vwsel(_ ee -
Wngnt_pulolec lag Anchaathes 1A 1 tC. RAZ
Pls. $ uU ct - ~w bend— (CA Ups as eel —
agains USE bie ‘ious Ada b- taterlteoD

oe souls.
_ thdbovtz Mareol & di} Sox sth

420 9 lotsa 0 waters hares t— nteng
ro. At 0 Snct

 

      
   
  
      
  
   

S

 

 

 

 

 

 

a

  
  
  

 

 

 

Car urenk 4 Cd aratol Uveaads —f-1. FRL — _

FBE FCs & ‘arcu inv.
Dosar Richa s tA2as bef Cikeendat

   
   
 

 

 
      
  
 

Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 5 of 9

 

 

 

 

 

of

TWA (hobo ok igrte vl anther pel. pole A
cecual fOr = hoy gl awtshe. = S pfiSilole
Gewniahs

 
    
 

 

 

 
Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 6 of 9

O

 

 

f&

 

“ask pleat fo Ep (oer ke bdo B. ASO (Go

O

 

 

 

 
Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 7 of 9

OB

 

 

 

 

 

 

 

 

 

bs plas DA trary trawl ludd.

5
Wk. Castaws 7 wu

2

 

 

 
Case 1:20-cr-00330-AJN Document 204-5 Filed 04/16/21 Page 8 of 9

@

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cr-00330-AJN Document 204, 04/16/21 Page 9 of 9

   
   
 
    
 
  

Brad Edwards |
Trial Attorney |
{
|

Farmer, Jaffe, Weissing,
Edwards, Fistos & Lehrman, P.L.

Mass Torts
Class Action
Personal Injury
Wrongful Death
Whistleblower Cases

 

WWW.PATHTOJUSTICE.COM

STAN POTTINGER

 

 
